DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Pursuant to the applicant’s response filed 07 July 2022, the request for continued examination (RCE) has been accepted and the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claim 1 is currently pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,770,320 issued to Bartak (Bartak).
Regarding claim 1, Bartak discloses in combination with a rifle having a stock with a fore-end, comprising: an elongated body member having a forward end, a rearward end, a first side, a second side, an upper surface, and a lower surface; said body member being selectively removably attachable to the stock at the fore-end thereof; first and second horizontally spaced-apart elongated bores formed in said body member which have forward ends exiting from said forward end of said body member and which have rearward ends positioned adjacent said rearward end of said body member; a third bore, having upper and lower ends, formed in said body member adjacent said forward end thereof which extends upwardly into said body member from said lower surface thereof with said upper end of said third bore communicating with said first bore rearwardly of said forward end thereof; a fourth bore, having upper and lower ends, formed in said body member adjacent said forward end thereof which extends upwardly into said body member from said lower surface thereof with said upper end of said fourth bore communicating with said second bore rearwardly of said forward end thereof, a first slot formed in said body member which extends forwardly from said third bore for the entire length thereof to said forward end of said first bore; a second slot formed in said body member which extends forwardly from said fourth bore for the entire length thereof to said forward end of said second bore; a first elongated elastic cord having a forward end and a rearward end; said rearward end of said first elastic cord being secured to said body member adjacent said rearward end thereof; said first elastic cord extending forwardly from its said rearward end through said first bore; a second elongated elastic cord having a forward end and a rearward end; said rearward end of said second elastic cord being secured to said body member adjacent said rearward end thereof; said second elastic cord extending forwardly from its said rearward end through said second bore; and said forward ends of said first and second elastic cords being secured to said first and second support legs respectively (See Figures, all aspects clearly illustrated).
Bartak discloses the claimed invention except for the body having at the forward end a downwardly-depending block portion in which the third and fourth bores are defined. It would have been an obvious matter of design choice to have a downwardly-depending block portion at the forward end of the body in which the third and fourth bores are defined, since applicant has not disclosed that such a feature solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without such a feature.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The arguments presented by the applicant are not supported by evidence found within the current specification.  The examiner maintains that the downwardly-depending block portion can be included as an obvious matter of design choice, and clearly the reference shows that such a component is not necessary and can be included or excluded as an obvious change.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641